Citation Nr: 1125102	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-19 274	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for glaucoma, to include as secondary to service-connected residuals right temporomandibular joint dysfunction status post mandible fracture (referred to hereinafter as "jaw disability").


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to June 1970.  This included service in the Republic of Vietnam (RVN).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction subsequently was transferred to the Veteran's home RO in Atlanta, Georgia.


FINDING OF FACT

The weight of the evidence does not show that the Veteran's current glaucoma is related to his service in any manner or to his service-connected jaw disability.


CONCLUSION OF LAW

The criteria for establishing service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the appellant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The Veteran was notified by letter dated in June 2008 of the evidence required to establish service connection, the evidence not of record necessary to substantiate his claim for service connection, his and VA's respective duties for obtaining evidence, and how VA determines disability ratings and effective dates if service connection is granted.  As this letter fully addressed all notice elements and was supplied in advance of the initial adjudication of the claim by the RO, who in this case also is the AOJ, in June 2009, the Board finds that VA's duty to notify has been satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records and VA treatment records, to include those from facilities in Lawrenceville, Georgia, and Atlanta, Georgia.  Identified pertinent private treatment records from Dr. D.P. also have been obtained.  

A VA QTC eye mellitus examination was afforded to the Veteran in April 2009.  His claims file was reviewed, he was interviewed thoroughly, and a comprehensive physical examination as well as diagnostic testing was conducted at this eye examination.  Further, it included an opinion from the examining ophthalmologist as to whether or not the Veteran's current glaucoma was related to his service or his service-connected jaw disability.  As such, the Board finds that the eye examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Acknowledgement is given to the Veteran's contention in his July 2009 notice of disagreement (NOD) that his April 2009 VA QTC eye examination was not thorough, in contrast to the "months of extensive evaluations to include magnetic resonance imaging (MRI)" done by his VA physicians.  However, this contention is unsupported by the record.  The above finding that the eye examination was adequate stands because all information necessary for adjudication was obtained.  Further, the Board notes that the examining ophthalmologist considered and commented on the VA treatment records, which included MRI results, regarding the Veteran's eyes.

Significantly, neither the Veteran nor his representative has identified any development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for glaucoma.  He contends that this disability is a result of the same trauma to the head he sustained during service which caused his service-connected jaw disability.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection also may be established if the evidence reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Additionally, service connection may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection means that the evidence shows that a current non-service-connected disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the probative value of all the evidence, including medical evidence.  The credibility and weight of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Noted at the outset is that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Service treatment records reveal the following.  The Veteran denied having eye trouble in July 1966 just prior to his entry into service.  His eyes were clinically evaluated and found to be normal at that time.  In January 1967, he fractured his jaw, fractured a tooth, lost another tooth, and lacerated his lower lip in a motor vehicular accident (MVA).  He was hospitalized for approximately 35 days as a result.  The Veteran denied eye trouble in November 1967.  Clinical evaluation performed then found his eyes to be normal.  In March 1968, he fell and sustained a minor laceration over his left eye.  The wound healed well with sutures in place for approximately one week.  Eye trouble was denied by the Veteran in May 1970, the month prior to his separation, but he indicated that he had a history of head injury.  His eyes were clinically evaluated and found to be normal at that time.  The head injury was noted to be in reference to his jaw fracture.

A February 2008 treatment record from ophthalmologist Dr. D.P. documents the Veteran's complaints of decreased and blurry vision in his left eye for the previous six months.  After physical examination and diagnostic testing, an assessment of left eye primary open angle glaucoma (POAG) was given.  Mention was made that the Veteran denied a history of trauma to his left eye.

Dr. D.P. indicated in a June 2008 letter that he diagnosed the Veteran with glaucoma of the left eye in February 2008.  Dr. D.P. also indicated that he was unsure whether this glaucoma was angle recession glaucoma, which usually is due to trauma, because he only saw the Veteran once as no follow up appointments were kept.

June 2008 VA treatment records reflect that the Veteran complained of blurry vision and vision loss in his left eye which he first noticed while driving the previous summer.  They also reflect his report that he always felt his vision in his left eye was not good or that something was wrong with it but did not investigate this until recently.  Finally, the records reflect his indications that he had no history of a direct eye injury but did have a history of a traumatic head injury from a MVA which involved him going through the windshield and resulted in his hospitalization for approximately a month for facial/jaw reconstruction.  Upon physical examination by his primary care practitioner, glaucoma was assessed.  Following physical examination and diagnostic testing by a specialist in ophthalmology, an impression of likely POAG left eye greater than right eye was rendered.  This was noted to be preservice and not service-connected in both eyes.  Due to the asymmetry present between the eyes, mention was made of checking MRI results to rule out compression.  

In a statement received in July 2008 (but dated July 2007), the Veteran recounted that his VA physician feels his glaucoma "was directly caused by his traumatic brain injury" for which he already is in receipt of service connection.  He also noted that he is receiving his eye treatment from VA and that Dr. D.P. saw him only once.

An August 2008 VA treatment record contains a reference that the Veteran had read about angle recession and wanted to know if he had that secondary to his head trauma.  It also contains reference to his past ocular history of likely POAG left eye greater than right eye, not service connected.  Finally, it contains reference to the MRI findings which did not show compression.  After physical examination and diagnostic testing, the impression made by another specialist in ophthalmology was angle recession glaucoma left eye (positive trauma).  

A VA treatment record dated in October 2008 shows the Veteran's continued complaints of worsening vision with his left eye being worse than his right.  His previous diagnosis of glaucoma was discussed, and glaucoma again was assessed after physical examination.

As indicated above, the Veteran underwent a VA QTC eye examination in April 2009.  The Veteran did not recall specifically having injured his eyes as a result of his in-service MVA or when he received a laceration to the left eye upper eyelid.  He denied all symptoms with the exception of loss of vision and visual field in his left eye.  The examining ophthalmologist summarized the Veteran's pertinent service treatment records, private treatment records from Dr. D.P., and VA treatment records.  Physical assessment and numerous diagnostic tests then were performed.  As a result, a diagnosis of open angle glaucoma was made.  It indeed was noted that testing revealed four open angles on both sides and did not really show any evidence of an angle recession deformity.  The examining ophthalmologist concluded by opining that the Veteran's open angle glaucoma was unrelated to trauma.  He indicated in this regard that if an individual develops glaucoma secondary to trauma, the trauma is usually significant eye trauma.  While the examiner acknowledged that the Veteran sustained a laceration to the left upper eyelid in service in 1968, he also indicated that there was no mention of actual eye trauma in the evidence of record.

The Veteran stated in his July 2009 NOD that his VA physicians have explained to him that his angle recession glaucoma is a direct result of the traumatic brain injury he sustained during service.  He then indicated that there was trauma not only to his jaw area, but also to areas of his brain including his left occipital region.

The Veteran pointed out in his April 2010 substantive appeal on a VA Form 9 that the diagnosis made by the ophthalmologist who conducted his April 2009 VA QTC eye examination is in conflict with the diagnosis rendered by his VA physician.  He asserted that angle recession glaucoma due to head trauma as diagnosed by the VA physician had been confirmed by MRI.  Finally, he noted that he did not go to any of Dr. D.P.'s follow up appointments because he could not afford to do so.

Given the above, the Board finds that entitlement to service connection for glaucoma is not warranted.  While head trauma is documented in service and the Veteran clearly has a current disability of glaucoma, there is not competent and credible evidence that current glaucoma is related to service, to include by continuity of symptomatology pursuant to Savage nor a link to the service-connected jaw disability pursuant to Allen has been established.

It is undisputed that the Veteran currently has glaucoma.  This disability was diagnosed by ophthalmologist Dr. D.P., by VA general physicians and those specializing in ophthalmology, and by the ophthalmologist who conducted the April 2009 VA QTC eye examination.  Accordingly, the first Hickson requirement is satisfied.

With respect to the in-service incurrence or aggravation of an eye injury or disease, the evidence is debatable.  That the Veteran sustained an injury to his head in general is confirmed.  His service treatment records document his involvement in a MVA in January 1967 which caused various injuries to his mouth and ultimately resulted in his receipt of service connection for his jaw disability.  These records also document that he incurred a minor laceration over his left eye in a fall in March 1968.  

Yet there is no indication that the Veteran suffered an injury specifically to his eyes during service.  Except for a laceration to the left upper eyelid, his service treatment records are devoid of any indication that he ever complained of, received treatment for, or was diagnosed with any eye problem.  He indeed denied any such problems just prior to his entry into service and on two occasions during service.  His eyes additionally were found to be normal upon clinical evaluation just prior to his entry into service and on two occasions during service.  Further, Dr. D.P.'s private treatment records reveal that the Veteran denied a history of trauma to his left eye, while the examination report from the April 2009 VA QTC eye examination reflects that he did not recall specifically having injured his eyes as a result of his in-service MVA or in-service laceration over his left eye.  The STRs similarly relate no vision problem or damage to the left eye structure as a result of the laceration over the left eye.

Acknowledgement is given to the Veteran's assertion that his January 1967 in-service MVA not only injured his jaw area but also resulted in a traumatic brain injury to the left occipital region.  He is competent to describe this accident and his resulting symptoms because both are within his personal experience.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a layperson without specialized medical knowledge, training, and/or experience, he is competent to diagnose a condition only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  

A traumatic brain injury to the left occipital region inherently is not simple to identify given the complexities of the brain.  To the extent the Veteran was reporting a medical diagnosis of a traumatic brain injury to his left occipital region made during service, his report is contrary to the in-service evidence.  Service treatment records concerning his MVA do not even reference his brain, let alone diagnose a traumatic brain injury to the left occipital region.  The same is true of his other service treatment records.  These records are more persuasive than his self-reported in-service medical history.  See Curry v. Brown, 7 Vet. App. 59 (1994) (finding no error with the Board's conclusion that contemporaneous evidence had greater probative value than history as reported by the Veteran).  Finally, there has been no showing that the Veteran's competent description of the symptoms he experienced as a result of his in-service MVA was used by a medical professional in diagnosing a traumatic brain injury to the left occipital region at a later date.  Post-service private treatment records and VA treatment records indeed do not reflect any such diagnosis.  Neither does the examination report of the April 2009 VA QTC eye examination.  

As such, the Veteran is not competent under Jandreau to state that his in-service MVA resulted in a traumatic brain injury to his left occipital region, and the evidence does not reveal this to be the case.  He has not alleged, and the evidence does not show, that he incurred an injury specifically to his eyes during service, whether as a result of the MVA or otherwise.  However, the evidence does document that the MVA resulted in an injury to his head in general and that he incurred an in-service laceration over his left eye, apparently affecting the upper eyelid only.  

The weight of the evidence does not reflect an association between the Veteran's current glaucoma and his in-service head injuries in satisfaction of the third Hickson requirement, however.  Dr. D.P. stated that angle recession glaucoma is usually due to trauma.  However, he indicated that he was unable to determine whether the Veteran had this type of glaucoma because he saw the Veteran only once.  Left eye POAG thus was the only assessment made by Dr. D.P.  VA treatment records dated in June 2008 included the Veteran's description of his in-service MVA and an impression, made by a specialist in ophthalmology, of likely POAG left eye greater than right eye that was noted to be preservice and not service-connected in both eyes.  This impression was referenced in the August 2008 VA treatment record.  The ophthalmologist who conducted the April 2009 VA QTC eye examination noted the Veteran's in-service head injuries and diagnosed him with open angle glaucoma.  Specifically, he determined that testing did not really show any evidence of an angle recession deformity.  

A contrasting diagnosis of angle recession glaucoma left eye (positive trauma) was made in the August 2008 VA treatment record by a specialist in ophthalmology, as noted by the Veteran.  Less weight is assigned to this diagnosis than to those discussed in the preceding paragraph, however.  the Board notes that the ophthalmology specialist who rendered the diagnosis in the August 2008 VA treatment record does not appear to have reviewed the Veteran's claims file.  Neither the ophthalmology specialist who rendered the diagnosis in the June 2008 VA treatment record nor Dr. D.P. apparently reviewed the Veteran's claims file either.  However, the ophthalmologist who conducted the April 2009 VA QTC eye examination did so thoroughly.  It follows that of all diagnoses rendered, the examining ophthalmologist's was the most informed.  The examining ophthalmologist's opinion regarding a potential trauma etiology of the Veteran's glaucoma therefore also was the most informed.  This opinion was negative.  Specifically, it was determined that the Veteran's open angle glaucoma was unrelated to trauma because the trauma that results in secondary glaucoma is usually significant eye trauma, which the Veteran had not experienced.  Therefore, it is outweighed by the diagnoses of the type of glaucoma unrelated to trauma.  There are at least two such diagnoses, one from a specialist in ophthalmology reflected in June 2008 VA treatment records and one made by the ophthalmologist who conducted the April 2009 VA QTC eye examination, even if Dr. D.P.'s diagnosis is not counted due to his limited treatment of the Veteran.  

Acknowledgement is given to the Veteran's belief that his current glaucoma is related to his in-service MVA head trauma.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Yet this is not the case here.  The question of whether there is a connection to service in this case is medical in nature, especially in light of the complexities of eye problems.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  As a layperson, the Veteran does not possess such knowledge, training, and/or experience.  He accordingly is not competent to render a nexus opinion regarding the medical etiology of his glaucoma.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The only competent etiology opinion of record is against his claim, as discussed in the paragraph above.  

With respect to continuity of symptomatology pursuant to Savage, the weight of the evidence does not show that the Veteran has experienced glaucoma or any other eye problems ever since his January 1967 MVA or his March 1968 laceration over his left eye.  Service treatment records for over three years following this first head trauma and for over two years following this second head trauma are silent with respect to eye complaints.  His eyes were clinically evaluated and found to be normal in May 1970, just prior to his discharge from service.  The Veteran's first post-service complaint of an eye problem and first diagnosis of such a problem, glaucoma, is not documented until February 2008.

Acknowledgement is given to the June 2008 VA treatment record which reflects the Veteran's report that he always felt his vision in his left eye was not good or that something was wrong with it.  Inferred from this is that the Veteran reports that he has had eye problems, at least with respect to his left eye, for a long time.  To the extent he reports that these eye problems have persisted since his discharge from service, the Veteran once again is competent because he personally experienced such problems.  See Jandreau, 492 F.3d at 1372.  The fact that the medical evidence does not support his report is not enough to find that he lacks credibility in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Yet this fact, combined with the following, point to his lack of credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  

First, emphasis is placed on the 39-41 year gap between January 1967 and March 1968 when the Veteran sustained his in-service head injuries and February 2008 when the medical evidence first reveals complaints as well as a diagnosis of an eye problem.  A prolonged period without medical complaint can be considered in analyzing a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds here that this approximately four decade period is significant evidence against the Veteran's claim.

Second, the Veteran's statements concerning continuity of his symptomatology appear inconsistent.  The June 2008 VA treatment record reflects his report that he always felt his vision in his left eye was not good or that something was wrong with it, as noted above.  Yet it also reflects that the Veteran first noticed blurry vision and vision loss in his left eye while driving the previous summer.  Dr. D.P.'s February 2008 VA treatment record similarly documents the Veteran's complaint of decreased and blurry vision in his left eye for only the previous six months.

There finally is no evidence, in regard to Allen, that the Veteran's current glaucoma was proximately caused or aggravated by his service-connected jaw disability.  As discussed above, it already has been determined by the Board that the weight of the evidence does not show that the in-service MVA head trauma which caused the service-connected jaw disability also caused the Veteran's glaucoma.  The evidence further does not show any other connection (one not concerning the initial in-service MVA head trauma) between the service-connected jaw disability and his glaucoma.  The Veteran does not allege such a connection.  Further, none of the private or VA treatment records has even suggested, much less conclusively opined, that such a link exists.  The ophthalmologist who conducted the April 2009 VA QTC eye examination also did not indicate such a link.  

In sum, the preponderance of the evidence is against the Veteran's entitlement to service connection, whether direct under Hickson or Savage or secondary under Allen, for glaucoma.  The doctrine of reasonable doubt thus is not applicable to his claim, and it is denied.


ORDER

Service connection for glaucoma is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


